DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Item #3 of the information disclosure statement filed 01/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because information for item 3 is cut off at the end and missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.

The Applicant contends, “Applicant’s representative respectfully asserted that sufficient corresponding structure, material and/or acts are properly disclosed with respect to these elements, for example, with respect to controller 124 (Fig. 1), message 
The Examiner disagrees and asserts that one of ordinary skill in the art recognizes that blocks of a block diagram represents a means for the function of the particular block. Hence, the block for controller 124, the message processor 128 and the radio 144 in Figure 1 are a means for a controller 124, a means for a message processor 128 and a means for a radio 144.  Furthermore, blocks X1, X2, … , X7 in Figure 3 represent a means for shifting data and the XOR gate represents a means for adding binary or digital data.  Hence, block diagrams cannot be considered a specific hardware structure since block diagrams simply represent a means for a particular function covered by a particular block.

The Applicant contends, “For example, paragraph [0060] provides a specific example of the structure including circuitry and logic, including one or more processors and at least one memory.”.
The Examiner disagrees and asserts that paragraph [0060] does not provide a specific hardware structure implementation for any of the means plus function language, but instead, provides a lists of potential structural elements that could be used to implement controller 124 and device 102 and fails to provide a specific structure specific to the means plus function language in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 74-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 74-75 use means plus function language, however the Applicant’s specification fails to provide specific structures in the specification for the means plus function language as follows “means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to scramble a plurality of EDMG Header B bits into a plurality of scrambled header bits according to a first scrambling sequence, the first scrambling sequence is based on a first polynomial; means for causing the EDMG STA to generate a Low-Density Parity-Check (LDPC) codeword based on the plurality of scrambled header bits; means for causing the EDMG STA to determine a data means for causing the EDMG STA to generate one or more scrambled data blocks by scrambling the data block according to a second scrambling sequence, the second scrambling sequence is based on a second polynomial, which is different from the first polynomial” [Emphasis Added to emphasize means plus function language that lacks a teaching of specific structure in the specification to support the means plus function language].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 74-75 use means plus function language, however the Applicant’s specification fails to provide specific structures in the specification for the means plus function language as follows “means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to scramble a plurality of EDMG Header means for causing the EDMG STA to generate a Low-Density Parity-Check (LDPC) codeword based on the plurality of scrambled header bits; means for causing the EDMG STA to determine a data block comprising a codeword sequence based on the LDPC codeword, the codeword sequence comprising a concatenation of a first encoded sequence followed by a second encoded sequence, which is different from the first encoded sequence, wherein the first encoded sequence and the second encoded sequence are based on the LDPC codeword; means for causing the EDMG STA to generate one or more scrambled data blocks by scrambling the data block according to a second scrambling sequence, the second scrambling sequence is based on a second polynomial, which is different from the first polynomial” [Emphasis Added to emphasize means plus function language that lacks a teaching of specific structure in the specification to support the means plus function language].  The Applicant fails to point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention since it is unclear and indefinite as to what specific structure is used to implement the means plus function language in claims 74-75.

Allowable Subject Matter
Claims 51-73 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record, and in particular Trachewsky; Jason A. et al. (US 20100115372 A1), teach An apparatus, comprising: a scrambler circuitry that is operative to scramble a plurality of header information bits thereby generating a scrambled plurality of header information bits; a padding circuitry that is operative to pad at least one bit to a scrambled plurality of header information bits thereby generating a padded bit block; an LDPC (Low Density Parity Check) encoder circuitry, coupled to the padding circuitry, that is operative to encode the padded bit block thereby generating a plurality of LDPC coded bits; a shorten/puncture circuitry, coupled to the encoder circuitry, that is operative to: shorten at least one bit within the plurality of LDPC coded bits that corresponds to the at least one bit padded to the scrambled plurality of header information bits thereby generating a plurality of shortened coded bits; perform repetition coding on the plurality of shortened coded bits thereby generating at least one duplicate of the plurality of shortened coded bits; employ a first puncturing pattern to puncture at least one of the plurality of shortened coded bits thereby generating a first plurality of remaining bits; and employ a second puncturing pattern to puncture at least one of the at least one duplicate of the plurality of shortened coded bits thereby generating a second plurality of remaining bits; and a spreader circuitry, coupled to the shorten/puncture circuitry, that is operative to process the first plurality of remaining bits and the second plurality of remaining bits thereby generating a header; and wherein: the apparatus is operative to generate a frame that includes the header and data; and the 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An apparatus comprising: a processor comprising logic and circuitry configured to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to: scramble a plurality of EDMG Header B bits into a plurality of scrambled header bits according to a first scrambling sequence, the first scrambling sequence is based on a first polynomial; generate a Low-Density Parity-Check (LDPC) codeword based on the plurality of scrambled header bits; determine a data block comprising a codeword sequence based on the LDPC codeword, the codeword sequence comprising a concatenation of a first encoded sequence followed by a second encoded sequence, which is different from the first encoded sequence, wherein the first encoded sequence and the second encoded sequence are based on the LDPC codeword; generate one or more scrambled data blocks by scrambling the data block according to a second scrambling sequence, the second scrambling sequence is based on a second polynomial, which is different from the first polynomial; and transmit an EDMG Header B field of an EDMG Single Carrier (SC) MultiUser (MU) Physical Layer (PHY) Protocol Data Unit (PPDU) based on the one or more scrambled data blocks; and a memory to store information processed by the processor” as taught by claim 51. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 51.

Dependent claims 52-68 and 70-73 depends from respective independent claims 51 and 69; hence, are also allowed since dependent claims inherit all the limitations of any claims and intervening claims from which they depend.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112